Title: P. R. Randall to the American Commissioners, with Enclosures, 14 May 1786
From: Randall (Randolph), Paul R.
To: American Commissioners



Your Excellencies
Madrid, May 14th. 1786.

Since my Arrival here from Carthagena I have been in constant Expectation of a secure Opportunity for forwarding the enclosed, being nearly the Copy of a Letter I wrote to my Father shortly after my landing in Spain. It contains all the Observations I have been enabled to make by Reason of the Obstacles which (in my Situation at Algiers) prevented particular Enquiry. Indeed I had not the most distant Idea of remaining for so short a Time; otherwise perhaps I might have afforded greater Satisfaction in this Respect.
I have not received any Letters from Mr. Lamb since his Arrival at Alicant but have lately heard that he is released from Quarantine. He may therefore be expected here every day, as he had informed Mr. Carmichael of his Intention of coming up immediately.
I shall be governed by his Orders and endeavor still to evince that Nothing on my part has been, or shall be wanting to fulfill my Duty, although I must hope that Circumstances will be considered if my Services have not been equal to the Expectation formed of them.
Haste, and the little Opportunity I have had to prepare my Observations, as well as the Manner of writing in a Crowd, I trust will plead my Apology, for delivering them in their present state, especially as my Father might have communicated in New York the Intelligence they contain. I have therefore conceived that Alterations might be improper, as your Excellencies will distinguish what is well founded and be enabled to judge what Opinion may be formed on them in New York.
The Envoys from Portugal and Naples are still at Carthagena, awaiting the Completion of the Spanish treaty.
This Court would undoutedly have wished Mr. Lamb to remain in like manner, if his Instructions could have justified the Delay, before their Interference could consistent with their own Interests be employed in favor of the United States. The Portuguese Envoy told me at Carthagena, that he had no Expectations of succeeding, and would rather see a Confederacy framed against the Barbary States, by those with whom they are at War. He appeared much dissatisfied at being so long delayed. It would be presumptious in  me to offer any News, Mr. Carmichael being so much better enabled to afford Information, and will write by the present Occasion.
I am with proper Respect your Excellencies Most Obedient & humble Servant,

P R Randall

